Title: To Benjamin Franklin from Johann Rodolph Valltravers, 26 July 1778
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


Sir!
Rockhall, Bienne, in Switzerland, July 26. 78.
Being ignorant of the Fate of my 2. last Letters, of April 14th. and May 17th., directed from this Place to yr. Exccy. by the Poste: I am at a Loss, to learn, whether they were received at all, in due Time? and, if come safe to Hand, whether they have been welcome, or no? This Uncertainty, and Fear of being indiscretly troublesome, whilst I sincerily wish to be Serviceable, has prevented my conveÿing to Your Excy., the inclosed Sketch of a few Principles, Whereon to build a lasting Foundation of Friendship, and of mutual good offices, between the two Sisters, the 13. republican States of N. America, and of Switzerland, much sooner, than I now do, by a trusty Friend of mine, Mr. de Grüffy the Bearer of this Packet. I humbly submit it to Yr. Excy.’s Judgment and Corrections, if thought deserving of your Consideration. When improved, and approved of by Yr. Excy., I then shall recommend it to your further Protection in conveÿing it to the Congress, previous to its being imparted to the Ministry of his most Christian Majesty; and at last, by his Ambassador, to our several Cantons. My good offices, if accepted of by the Congress shall not be wanting, in paving the Waÿ toward a good Reception of its consequential Overtures, provided I be duly impower’d thereto and suported.
Should a similar Connection between the N American confederate States, and the naval Republicks of Venice, and of Genoa, be thought of, before, or after the proposed Alliance with Switzerland; there also I am at their Command, and yours. My vicinity with those States, and Knowledge of their Language, as well as of their mutual Constitutions, Interests, and Connections, will greatly facilitate my Negociation, and assist my Zeal, in promoting the Liberties and Prosperities of both States, on both Sides the attlantick.

The Copy of Your Excellency’s Treaty with France, kindly promised me last april, is not yet come to hand. I much long to See it, with the Sequel of the french Pamphlets on English and american affairs, from No. XXIII. down to the present Time.
I have taken the Liberty to adress a Letter the 21t. of May, to Your Excellency’s Landlord, Mr. Chaumont, on a commercial Subject; which, I hope, he has received. My sincere Respects waite on him, and on his Ladies; as also on Your Colleague and Grandson; being with infinite Veneration, true attachment, and neverceasing Gratitude, for all Favors Shewn to my Friends, and Self—Sir! Your Excellency’s Most faithfully devoted humble Servant
Rodh. Valltravers
 
Addressed: A Son Excellence Monsr. B-n Frankling, Envoyé extre. et Ministre Plénipote. des Louables 13. Etats confederés de l’Amérique Septentrionale, Auprés de S.M.T.C. A Passy.
